UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1572


In Re:   WILLIAM PENN REAVIS, SR.,

                Petitioner.




  On Petition for Writ of Mandamus.     (4:07-cr-00075-JBF-JEB-1)


Submitted:   October 14, 2010               Decided:   October 20, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William Penn Reavis, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           William   Penn    Reavis,       Sr.,   petitions   for   a   writ    of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C.A. § 2255 (West Supp 2010) motion.                  He seeks an

order from this court directing the district court to act.                     Our

review of the district court’s docket reveals that the district

court dismissed several claims and ordered the Government to

respond.     Accordingly, because the district court has recently

taken action in Reavis’s case, we deny the mandamus petition as

moot.   We grant leave to proceed in forma pauperis.                We dispense

with oral argument because the facts and legal contentions are

adequately    presented     in   the   materials     before   the    court     and

argument would not aid the decisional process.



                                                              PETITION DENIED




                                       2